MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                            FILED
regarded as precedent or cited before any                                   Jul 06 2018, 9:43 am
court except for the purpose of establishing                                     CLERK
the defense of res judicata, collateral                                      Indiana Supreme Court
                                                                                Court of Appeals
                                                                                  and Tax Court
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Ruth A. Johnson                                          Curtis T. Hill, Jr.
Matthew M. Kubacki                                       Attorney General of Indiana
Indianapolis, Indiana
                                                         Andrew A. Kobe
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Alejandro Eligio Pascual,                                July 6, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A04-1712-CR-2900
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,
                                                         The Honorable Clayton A.
Appellee-Plaintiff.                                      Graham, Judge

                                                         Trial Court Cause No.
                                                         49G07-1701-CM-3923



Barnes, Senior Judge.




Court of Appeals of Indiana | Memorandum Decision 49A04-1712-CR-2900 | July 6, 2018                  Page 1 of 6
                                             Case Summary
[1]   Alejandro Pascual appeals his conviction for Class A misdemeanor operating a

      vehicle while intoxicated in a manner that endangered a person. We affirm.


                                                      Issue
[2]   The sole issue before us is whether the State presented sufficient evidence of

      endangerment to support Pascual’s conviction.


                                                     Facts
[3]   On January 29, 2017, at approximately 12:51 A.M., Officer Ricardo Flores of

      the Indianapolis Metropolitan Police Department (“IMPD”) was near the

      intersection of 71st Street and Michigan Road in Indianapolis, when two

      vehicles “sped through the parking lot where [he] was parked.” Tr. Vol. II p. 9.

      The vehicles traveled southbound on Michigan Road, and the second vehicle –

      a gray Honda later found to be driven by Pascual – appeared to be chasing the

      other vehicle. Neither vehicle had its headlights illuminated.


[4]   Officer Flores called for backup and followed the vehicles, which entered an

      O’Reilly Auto Parts parking lot farther down Michigan Road. As the vehicles

      moved in “a large sweeping circle” in the parking lot, Pascual “rammed into”

      the other vehicle with his Honda. Id. at 12. Officer Flores activated his

      emergency lights and siren. Pascual then shifted his vehicle into reverse and

      proceeded eastbound. Officer Flores “put out over the radio that [he] was in

      vehicle pursuit.” Id. at 13.


      Court of Appeals of Indiana | Memorandum Decision 49A04-1712-CR-2900 | July 6, 2018   Page 2 of 6
[5]   Pascual drove around the O’Reilly Auto Parts building with Officer Flores in

      pursuit and plowed into a curb. He then shifted his vehicle into reverse.

      “[Officer Flores] was pretty close . . . and backed up to keep [Pascual’]s car

      from striking [his].” Id. “Once [Pascual] was away from the curb, he then

      attempted to place [his vehicle] into drive”; he was “revving” his engine, but

      “the vehicle was immobile at that point” with a disabled transmission. Id. at

      13, 19.


[6]   Officer Flores approached and instructed Pascual—the lone occupant of the

      Honda—to turn off his ignition and exit the Honda. After he handcuffed

      Pascual, Officer Flores “detect[ed] the odor of an alcoholic beverage on

      [Pascual’s] breath or person”; Pascual’s speech was slurred and his eyes were

      “bloodshot [and] watery.” Id. at 20, 21. IMPD Officer Randy Weitzel arrived

      on the scene and took over the investigation. Because of a language barrier,

      Officer Weitzel was unable to explain Indiana’s Implied Consent Law to

      Pascual. Officer Weitzel did not administer field sobriety tests. Officer Weitzel

      sought and obtained a warrant for a blood draw, which showed Pascual’s blood

      alcohol content to be double the legal limit at .164 gram of alcohol per 100

      milliliters of blood. Officer Weitzel’s BMV records search failed to show an

      operator’s license for Pascual. A vehicle search incident to arrest revealed two

      open bottles of Corona beer in plain view inside the Honda.


[7]   On January 30, 2017, the State charged Pascual with Class A misdemeanor

      operating a vehicle while intoxicated endangering a person (“Count I”), Class C

      misdemeanor operating a vehicle with an alcohol concentration equivalent of

      Court of Appeals of Indiana | Memorandum Decision 49A04-1712-CR-2900 | July 6, 2018   Page 3 of 6
      .08 or greater (“Count II”), and Class C misdemeanor knowingly or

      intentionally operating a motor vehicle without ever receiving a license (“Count

      III”). He was tried to the bench on November 6, 2017, and was found guilty of

      Count I and II and not guilty of Count III. The trial court merged Counts I and

      II and sentenced Pascual to 365 days in Marion County Jail with 359 days

      suspended to probation. He now appeals.


                                                   Analysis
[8]   Pascual does not challenge the sufficiency of the evidence that he was

      intoxicated; rather, he argues that the evidence is insufficient to show that his

      operation of the vehicle endangered a person. When reviewing the sufficiency

      of the evidence to support a conviction, we consider only the probative

      evidence and reasonable inferences supporting the judgment. Drane v. State, 867

      N.E.2d 144, 146 (Ind. 2007). “It is the fact-finder’s role, not that of appellate

      courts, to assess witness credibility and weigh the evidence to determine

      whether it is sufficient to support a conviction.” Id. The conviction will be

      affirmed unless “no reasonable fact-finder could find the elements of the crime

      proven beyond a reasonable doubt.” Id. at 146-47 (citation omitted). To

      convict Pascual of operating a vehicle while intoxicated as a Class A

      misdemeanor, the State had to prove beyond a reasonable doubt that he

      operated his vehicle while intoxicated “in a manner that endangers a person.”

      Ind. Code § 9-30-5-2(b).


[9]   In Outlaw v. State, 918 N.E.2d 379 (Ind. Ct. App. 2009), adopted by 929 N.E.2d

      196 (Ind. 2010), a panel of this court reversed Outlaw’s conviction for operating
      Court of Appeals of Indiana | Memorandum Decision 49A04-1712-CR-2900 | July 6, 2018   Page 4 of 6
       a vehicle while intoxicated in a manner that endangers a person, where the

       evidence showed that Outlaw was pulled over solely for having an improperly-

       illuminated license plate. He committed no other traffic infraction. We

       concluded that “the State was required to submit proof of endangerment that

       went beyond mere intoxication for the defendant to be convicted of operating

       while intoxicated, as a class A misdemeanor.” Outlaw, 918 N.E.2d at 382.

       Because the State presented no evidence of “erratic or unlawful driving,” we

       found that “no evidence other than the intoxication suggests Outlaw was

       operating his motor vehicle in a manner that would endanger himself, his three

       passengers, or any other person.” Id.


[10]   Here, unlike Outlaw, the record reveals that Officer Flores observed Pascual

       driving in an unsafe manner—speeding; driving too closely behind another

       vehicle; driving on Michigan Road without his headlights on; circling through a

       parking lot without his headlights on; colliding with the other vehicle; and

       slamming into a curb with sufficient force to disable his vehicle. Officer Flores

       also testified that he had to move his squad car out of striking range when

       Pascual shifted into reverse. See Staley v. State, 895 N.E.2d 1245, 1251 (Ind. Ct.

       App. 2008) (driving ten miles per hour over the speed limit without headlights

       on is sufficient to establish that the defendant’s intoxication resulted in unsafe

       driving practices).


[11]   Based on the foregoing, we conclude that the State presented sufficient evidence

       to support Pascual’s conviction for operating a vehicle while intoxicated in a

       manner that endangered himself, the police, and the public.

       Court of Appeals of Indiana | Memorandum Decision 49A04-1712-CR-2900 | July 6, 2018   Page 5 of 6
                                                 Conclusion
[12]   The State presented sufficient evidence to support Pascual’s conviction for

       operating a vehicle while intoxicated in a manner that endangered a person.

       We affirm.


[13]   Affirmed.


       Vaidik, C.J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A04-1712-CR-2900 | July 6, 2018   Page 6 of 6